Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 1 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 2 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 3 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 4 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 5 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 6 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 7 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 8 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 9 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 10 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 11 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 12 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 13 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 14 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 15 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 16 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 17 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 18 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 19 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 20 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 21 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 22 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 23 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 24 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 25 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 26 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 27 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 28 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 29 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 30 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 31 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 32 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 33 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 34 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 35 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 36 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 37 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 38 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 39 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 40 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 41 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 42 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 43 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 44 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 45 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 46 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 47 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 48 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 49 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 50 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 51 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 52 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 53 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 54 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 55 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 56 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 57 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 58 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 59 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 60 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 61 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 62 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 63 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 64 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 65 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 66 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 67 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 68 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 69 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 70 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 71 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 72 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 73 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 74 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 75 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 76 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 77 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 78 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 79 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 80 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 81 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 82 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 83 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 84 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 85 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 86 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 87 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 88 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 89 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 90 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 91 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 92 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 93 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 94 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 95 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 96 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 97 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 98 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 99 of 183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 100 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 101 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 102 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 103 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 104 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 105 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 106 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 107 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 108 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 109 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 110 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 111 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 112 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 113 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 114 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 115 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 116 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 117 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 118 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 119 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 120 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 121 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 122 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 123 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 124 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 125 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 126 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 127 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 128 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 129 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 130 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 131 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 132 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 133 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 134 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 135 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 136 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 137 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 138 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 139 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 140 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 141 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 142 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 143 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 144 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 145 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 146 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 147 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 148 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 149 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 150 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 151 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 152 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 153 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 154 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 155 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 156 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 157 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 158 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 159 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 160 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 161 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 162 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 163 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 164 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 165 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 166 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 167 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 168 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 169 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 170 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 171 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 172 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 173 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 174 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 175 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 176 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 177 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 178 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 179 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 180 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 181 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 182 of
                                     183
Case 0:21-cv-61470-RAR Document 1-2 Entered on FLSD Docket 07/20/2021 Page 183 of
                                     183
